DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Michael Ye (Reg. No. 47,195) on May 6, 2021. 2.	The application has been amended as follows:
41.    	(Currently Amended) A device for lysing cells, comprising:
a chamber comprising a magnetic stir element and a plurality of beads, wherein the chamber is dimensioned to allow rotation of the magnetic stir element inside the chamber and wherein the chamber is placed on a base; and
a magnet in the proximity of the chamber and the magnetic stir element inside the chamber, 
wherein the magnet is positioned alongside or above the base of the chamber such that the magnet produces a varying magnetic field by rotating [about] along an axis that extends along the longest dimension of the magnet and not perpendicular to the base of the chamber, and wherein the axis passes through the center of the magnet.
45.    	(Currently Amended) The device of Claim 41, wherein each of the plurality of beads has a diameter within the range of between 10 µm and [-]1000 µm.
53.    	(Currently Amended) The device of Claim 41, wherein the longest dimension of the stir element is slightly smaller than the diameter of the [container] chamber.

Claims 41-53 are allowable in light of applicant’s amendment filed on April 23, 2021, the terminal disclaimer filed on May 6, 2021, and the examiner’s amendment. The rejections under 35 U.S.C 112 (b) and the double patenting rejection have been withdrawn in view of applicant’s amendment filed on April 23, 2021, the terminal disclaimer filed on May 6, 2021, and the examiner’s amendment. The closest prior art in the record is Himmelrich et al., (WO 2009/ 092662 Al, published on July 30, 2009). This prior art does not teach magnet in the proximity of the chamber and the magnetic stir element inside the chamber wherein the magnet is positioned alongside or above the base of the chamber such that the magnet produces a varying magnetic field by rotating along an axis that extends along the longest dimension of the magnet and not perpendicular to the base of the chamber, and wherein the axis passes through the center of the magnet as recited in claim 41. This prior art either alone or in combination with the other arts in the record does/do not teach or reasonably suggest a device for lysing cells which comprises all limitations recited in claim 41.  
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 7, 2021